Citation Nr: 1232406	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-46 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disability, claimed as due to asbestos exposure, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for Tarlov cysts and nerve impingement.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Buffalo, New York.

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  In July 2012, the Board informed the Veteran that a transcript of the hearing could not be produced.  The Veteran was informed of her options for another hearing.  The Veteran responded that she did not wish to appear at another hearing.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the evidence of record which shows that the Veteran has diagnoses of multiple lung, spine, and psychiatric disorders, the issues on the title page have been recharacterized as listed above.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for a lung disability, a cervical spine disability, a low back disability, a psychiatric disability, and for Tarlov cysts with nerve impingement are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for asthma, lumbar degenerative disc disease, cervical degenerative disc disease, and PTSD, was denied in an unappealed, November 2006 rating decision.

2.  Evidence received since the November 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a lung disorder, cervical spine disorder, lumbar spine disorder, and psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for asthma, lumbar degenerative disc disease, cervical degenerative disc disease, and PTSD in November 2006.  The Veteran was notified of the denial by a letter dated in December 2006.  She filed a notice of disagreement in March 2007.  A statement of the case was issued in November 2007.  The Veteran did not perfect the appeal.

The basis for the denial of service connection for PTSD and asthma in November 2006 was that the evidence did not show that either disorder had been clinically diagnosed, or that either disability either occurred in or was caused by service.  The basis for the denial of service connection for cervical and lumbar degenerative disc disease in November 2006 was that the evidence did not show that either disability either occurred in or was caused by service.

The pertinent evidence of record in November 2006 consisted of service treatment records (STRs), private treatment records, VA outpatient treatment records, and statements from the Veteran and her brother.

Evidence received since the November 2006 rating decision includes additional VA and private treatment records, and lay statements from the Veteran and her relatives detailing an in-service psychiatric stressor.  Additionally, the Veteran has submitted a June 2012 letter from S.P., M.D., expressing the opinion that the Veteran's "lung condition" may be related to prior asbestos exposure.  The letter from Dr. P. also indicates that the Veteran's "spinal condition" may be related to a prior motor vehicle accident.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and relates to previously unestablished elements of entitlement to service connection--namely, they provide evidence of a possible connection between the claimed disabilities and the Veteran's active duty service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a lung disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

Additional development is required before the Veteran's claims of entitlement to service connection are decided.

In July 2012, the Veteran submitted a letter from S.P., M.D., expressing the opinion that the Veteran's "lung condition" may be related to prior asbestos exposure.  The letter from Dr. P. also indicates that the Veteran's "spinal condition" may be related to a prior motor vehicle accident.  The appellant has not waived regional office consideration of this evidence.  As such, remand is required for the agency of original jurisdiction to have a chance to review the newly submitted evidence in the first instance.

Specifically concerning the Veteran's claim for service connection for a lung disorder, the Veteran has asserted that she has asthma secondary to exposure to asbestos while she was on active duty.

Service records show that the Veteran was involved with asbestos ripouts while on active duty.  An October 1983 treatment record reflects that the Veteran was certified to work with asbestos.  The October 1983 record also indicates that the Veteran had an eight year history of smoking two packs per day and a four year history of smoking one pack per day.

Post-service medical records indicate that the Veteran maintained a smoking habit while complaining of shortness of breath and difficulty breathing.  These records contain diagnoses of asthma, chronic obstructive pulmonary disease (COPD), and acute bronchitis.

In February 2009, the Veteran was afforded a VA respiratory examination.  The examiner remarked that the Veteran smoked a pack a day.  The examiner found no objective evidence of asbestosis.  The examination report reflects diagnoses of mild obstructive ventilator dysfunction (OVD) (asthmatic-bronchitic type), and subsegmental atelectasis in the left lung base.  The examiner stated that it would be with resort to mere speculation to opine that the non-specific finding in the left lung was caused by or the result of asbestos exposure during active duty.  The examiner additionally opined that the Veteran's OVD was not caused by her asbestos exposure during active duty.  For a rationale, the examiner wrote, "medical literature review, medical records review, clinical experience."

As noted above, in July 2012, the Veteran submitted a letter from S.P., M.D., expressing the opinion that the Veteran's "lung condition" may be related to prior asbestos exposure.

Neither the February 2009 VA examination report nor the July 2012 letter from Dr. P. provides an adequate rationale for the given opinions.  The Court has held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Veteran should be afforded another VA examination in connection with her claim for service connection for a lung disorder, in which the examiner provides a rationale for the given etiology opinion.

Concerning the Veteran's claims for service connection for a cervical spine disorder, a lumbar spine disorder, and Tarlov cysts with nerve impingement, the Veteran has asserted that these disorders are due to a motor vehicle accident experienced while she was on active duty.

Service records reflect that in July 1983, the Veteran was involved in a motor vehicle accident while on leave.  A civilian hospital record indicates that the Veteran was treated for multiple abrasions and a left lumbar contusion.

Post-service, a private treatment record from June 1987 reflects that the Veteran sustained acute low back trauma when she fell off a horse.  A contemporaneous X-ray study was negative.

A November 1991 letter from K.J.P., M.D., indicates that the Veteran injured her back at work in August 1991.

An MRI taken at a VA facility in September 2003 showed minimal left lateral disc bulging at L4-5, a small sacral meningeal cyst along the left S2-3 neural foramen, and mild degenerative facet arthropathy from L4-S1 without neural foraminal stenosis.  An MRI taken in May 2005 revealed a small medial foraminal disc protrusion at the level of L4-5 which abutted the L5 nerve root within the lateral recess.  An MRI of the cervical spine taken in May 2005 revealed significant degenerative changes in the lower cervical spine resulting in spinal canal stenosis at the level of C4-5 and C6-7.

The Veteran was afforded a VA examination in September 2006.  The examiner provided diagnoses of cervical and lumbar degenerative disc disease without significant radiculopathy.  The examiner opined that the Veteran's degenerative disc disease was less likely than not a result of the Veteran's in-service trauma.  The examiner indicated that the Veteran's intevertebral disc disease was consistent with a normal aging process for a 44-year old individual.

As noted above, in July 2012, the Veteran submitted a letter from S.P., M.D., expressing the opinion that the Veteran's "spinal condition" may be related to a prior motor vehicle accident.

Neither the September 2006 VA examination report nor the July 2012 letter from Dr. P. is adequate for adjudication purposes.  As the Veteran has pointed out, while the September 2006 VA examiner discussed the Veteran's degenerative joint disease, no mention was made of her Tarlov cysts.  MRI reports clearly show the presence of a sacral meningeal cyst.  Concerning the July 2012 letter from Dr. P., no supporting rationale was given for the expressed nexus opinion.  Consequently, the Veteran should be afforded a VA examination for an etiology opinion-with supporting rationale-concerning her cervical spine and lumbar spine disorders.

Concerning the Veteran's claim for service connection for a psychiatric disorder, the Veteran stated that she was sexually assaulted while serving on active duty.  She remarked that she went to an on-base bar, was drugged, and was subsequently assaulted.  She related that she became pregnant and had an abortion.  The Veteran's sister stated that the Veteran told her about the experience after it happened.

Post-service, the Veteran was prescribed Prozac for depression in March 1994.  Subsequent treatment records reflect diagnoses of schizoaffective disorder, bipolar type, psychotic disorder not otherwise specified, panic disorder, rule-out PTSD, depression, and general anxiety disorder.

In August 2006, the Veteran was afforded a VA examination.  The examiner gave diagnoses of schizoaffective disorder and pain disorder associated with psychological factors and a medical condition.  The examiner opined that the Veteran's depression was inextricably linked to her pain perceptions.  The examiner further opined that the Veteran's depression and PTSD were not caused by or a result of personal trauma in service because there was no objective evidence that a trauma occurred.  The examiner stated that given the Veteran's history of psychosis and poor reality testing, the Veteran's reported stressor was not reliable.

In evaluating the statements from the Veteran and her sister, the Board concedes the presence of an in-service stressor.  As such, the Veteran should be afforded a new VA psychiatric examination for evaluation on the basis of a conceded in-service stressor.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should complete any additional development suggested by the Veteran's newly submitted evidence.

2.  The RO or the AMC should afford the Veteran an examination by a physician or physicians with appropriate expertise to determine the etiology of any lung disorder, cervical spine disorder and low back disorder (to include Tarlov cysts) present during the period of the claims.  

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner(s) should state a medical opinion with respect to each lung disorder, cervical spine disorder, low back disorder, and the Tarlov cysts present at any time during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service, to include the Veteran's exposure to asbestos during service.

The complete rationale for all opinions expressed and conclusions reached must also be provided.

3.  The RO or the AMC should afford the Veteran an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of military sexual trauma and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The psychiatrist or psychologist should consider the Veteran's report of an in-service sexual assault as credible.

The claims files and a copy of any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due to military sexual trauma in service.

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


